Citation Nr: 0101301	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected degenerative disease of the lumbar disk 
L5/S1, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in January 1998.  


REMAND

Service connection for a low back disability was granted in a 
December 1997 Board decision, wherein the Board concluded 
that the veteran had a low back disability prior to entry 
into service, and that the pre-existing condition was 
permanently aggravated beyond its normal progression during 
service.  In the January 1998 rating decision on appeal the 
RO determined that the level of impairment existing prior to 
service was commensurate with the criteria for a 10 percent 
rating under VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (Rating Schedule).  The RO next determined that the 
current level of impairment met the criteria for a 20 percent 
rating under the Rating Schedule, but no more than 20 
percent.  Under 38 C.F.R. § 4.22, the rating assigned will 
reflect only the degree of disability present that is over 
and above the degree existing at entrance into active duty.  
It is asserted on the veteran's behalf that it is not 
possible to ascertain the level of impairment at the time of 
entrance into service, so under 38 C.F.R. § 4.22 no deduction 
for pre-existing impairment should be made.  He also seeks an 
increased rating.  

The Board notes that at the February 1998 VA examination, the 
examiner did not report information regarding the frequency 
of the attacks.  Although he did note reports of left leg 
numbness, there is no information addressing whether that or 
other manifestations of disability that are compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disk were 
present.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for degenerative 
disease of the lumbar disk L5/S1 since 
February 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
orthopedic examination to identify the 
symptoms and manifestations of the 
veteran's degenerative disease of the 
lumbar disk L5/S1.  Inquiry should be 
directed to considerations of less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy 
of disuse or instability.  The examination 
should adequately portray the anatomical 
damage, and the functional loss, with 
respect to all those elements.  The 
functional loss may be due to absence of 
part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other pathology, 
or it may be due to pain, supported by 
adequate pathology and evidence by the 
visible behavior of the claimant 
undertaking the motion.  Weakness is as 
important as limitation of motion, and a 
part which becomes painful on use must be 
regarded as seriously disabled.  A little 
used part of the musculoskeletal system 
may be expected to show evidence of 
disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like.  

The claims folder, including a copy of 
this REMAND, must be made available to the 
examiner for review.  All testing deemed 
necessary should be performed.  A complete 
rationale for any opinion expressed should 
be included in the examination report.  

The examiner should consider the veteran's 
subjective complaints and the objective 
medical findings and express an opinion as 
to whether there are recurring attacks of 
intervertebral disc syndrome.  If there 
are recurring attacks, the examiner should 
express an opinion as to their frequency, 
duration and severity, as well the 
duration of any intermittent relief.  The 
examiner should also note the presence or 
absence of persistent symptoms compatible 
with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, 
presence or absence of the ankle jerk deep 
tendon reflex, or other neurological 
findings appropriate to site of diseased 
disc.  See 38 C.F.R. Part 4, Code 5293 
(2000).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


